Citation Nr: 1329278	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-30 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA dependency and indemnity compensation 
(DIC) for the Veteran's death under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to August 1968.  He died in January 2006.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The claim was previously remanded in November 2011 for 
additional development, and it now returns to the Board for 
further appellate review.

The Veteran's Virtual VA file has also been reviewed as part 
of the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in January 2006; the death certificate 
lists idiopathic cardiomyopathy as the underlying cause of 
death, and mitral regurgitation as a condition which 
contributed to death but did not result in the underlying 
cause of death.

2.  VA treatment administered in December 2005 failed to 
timely diagnose and properly treat the Veteran's heart 
condition, which resulted in the natural progress of the 
condition.




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have been met. 38 U.S.C.A. 
§ 1151 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.358, 3.362 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in 
certain cases.  If the VCAA is applicable, the Board must 
ensure that the required notice and assistance provisions of 
the law have been properly applied.  In this case, the Board 
is granting in full the benefit sought on appeal.  Assuming 
that any error was committed with respect to the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

38 U.S.C.A. § 1151

A.  Applicable Law

For claims filed after October 1, 1997, such as this one, 
DIC shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's death.  Merely showing that a 
veteran received care, treatment, or examination and that 
the veteran died does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2012).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
death and VA failed to exercise the degree of care that 
would be expected of a reasonable healthcare provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  Whether the proximate cause of a 
veteran's death was an event not reasonably foreseeable is 
in each claim to be determined based on what a reasonable 
healthcare provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable healthcare provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

The evaluation of evidence generally involves a three-step 
inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must 
then determine if the evidence is credible, or worthy of 
belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Observing that once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible).  The third step of this inquiry requires the 
Board to weigh the probative value of the proffered evidence 
in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.  Lay evidence may be competent 
and sufficient to establish a diagnosis of a condition when: 
(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer); (2) the layperson is reporting a contemporaneous 
medical diagnosis, or; (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts 
have generally held that a layperson is not capable of 
opining on matters requiring medical knowledge.  In certain 
instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).

After determining the competency and credibility of 
evidence, the Board must then weigh its probative value.  In 
this function, the Board may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed 
Cir. 1997) (holding that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence").

B.  Evidence

By way of history, the Veteran was diagnosed with mild 
coronary artery disease with negative stress test in 
September 1996 and was given a prescription of 
nitroglycerine to take as needed.  The echocardiogram (EKG) 
showed 47 percent with diastolic dysfunction.  The Veteran 
stated that he had chest pain on exertion for about a year.

He complained of chest pressure in November 1997 that he had 
reportedly been having for months.  An EKG was performed 
showing a heart rate of 65.  In February 1998, the Veteran 
complained of a brief episode of chest pain with shortness 
of breath that had resolved.  An EKG was performed showing a 
heart rate of 54 and the blood pressure reading was 170/98.  
The impression was chest pain, probable cardiac, consider 
vasospastic angina.  A chest x-ray in February 1999 was 
normal.  On an unrelated counseling record in December 2000, 
the Veteran noted that he was having chest pain and taking 
nitroglycerin.  In May 2001, the Veteran complained of chest 
pain every two months relieved by one tablet of 
nitroglycerine.  He refused a stress test.  A May 2002 VA 
treatment record shows the Veteran denied chest pain and 
that his coronary artery disease was stable.  In February 
2003, the Veteran was seen in urgent care with complaints of 
increased thirst, urination, and weight loss.  He was 
treated for diabetes mellitus symptoms.  It was also noted 
that the Veteran was non-compliant with his blood pressure 
medication.  On admission his blood pressure was 143/103.  
Subsequent blood pressure readings were 142/108 and 140/90.

The Veteran denied chest pain on records dated in February 
2003 and March 2003.  In June 2003, he was seen again in 
urgent care for diabetes mellitus symptoms.  His blood 
pressure was 155/92.  In August 2003, it was noted that the 
Veteran had previously taken Verapamil for his hypertension 
but had not been on it for years.  It was noted that they 
would continue to monitor his blood pressure as it was 
elevated.  Readings were 130/106 and 140/90.  The Veteran 
was seen for a fractured ankle in July 2004.  His blood 
pressure was 159/109.  An EKG was not performed.  He was 
advised to seek urgent care.  Subsequent treatment noted 
treatment for the ankle and a blood pressure reading of 
143/97.

In April 2005, the Veteran was seen in urgent care stating 
that he had been out of his medication for "weeks and 
months."  His blood pressure was 164/100.  A subsequent 
record in July 2005 noted that there had not been an EKG 
within the last six months.  In October, 2005 the Veteran 
presented with complaints of shortness of breath.  His blood 
pressure was 147/106.  It was noted that the Veteran had a 
history of chronic obstructive pulmonary disease and was 
diagnosed with a respiratory infection with bronchospasm.  
Respiratory treatment was ordered.  In December 2005, the 
Veteran's wife called and requested an oxygen tank and 
supplies for the Veteran to use at night.  

On January 5, 2006, the Veteran was admitted to Florida 
Hospital Waterman with complaints of shortness of breath, 
with associated chest tightness and pain.  A prior history 
of diabetes, COPD, and hypertension was noted.  He underwent 
a right heart catheterization, aortography, angiography, and 
EKG.  These tests revealed severe pulmonary hypertension, a 
dilated left atrium and left ventricle, ejection fraction of 
15 to 20 percent, and moderate mitral regurgitation.  The 
coronary artery was normal.  He was transferred to the 
Leesburg Regional Medical Center on January 9.

The Veteran underwent a mitral valve repair procedure at the 
Leesburg Medical Center on January 10, 2006.  The procedure 
was complicated by the fact that the Veteran had severe left 
ventricular dysfunction, and no amount of inotropic support 
or intra-aortic balloon pump support was able to assist him 
in separating from cardiopulmonary bypass despite multiple 
attempts.  

The death certificate notes that the Veteran died at 
Leesburg Regional Medical Center January 2006 from 
idiopathic cardiomyopathy.  Mitral regurgitation was listed 
as condition which contributed to death but did not result 
in the underlying cause of death.

In October 2006, the appellant submitted a statement 
alleging that the Veteran died as a result of undergoing VA 
treatment that was careless, negligent, and lacking in 
proper skill.  She stated that he continuously complained of 
chest pain and heart concerns, but was only provided with 
nitroglycerin tablets, without further testing or treatment.

There are several medical opinions of record addressing 
whether the Veteran's death is related to the VA care he 
received.  A VA examiner provided an opinion in December 
2006 that VA provided proper care to the Veteran from 1996 
to 2006.  The examiner noted that an EKG was requested in 
January 2001, that the Veteran refused a stress test in May 
2001, and that there were no complaints of chest pain from 
2002 to 2006.  The Veteran was diagnosed with possible mild 
coronary artery disease in 1996 and given nitroglycerin but 
the record showed that he did not use it.  It also was noted 
in 2005 that he did not complain of chest pain or use rescue 
nitroglycerin, and that his coronary artery disease was 
stable.  The examiner noted that hypertension may result 
from idiopathic cardiomyopathy and his physician tried to 
control his blood pressure.  The examiner found that proper 
care was given but the Veteran did refuse some of the 
medical care that might have helped him.

A private physician, Dr. S., provided an opinion in November 
2007 that the treatment on October 20, 2005 breached the 
standard care in that only asthma was treated without a 
cardio work-up, even though the Veteran had elevated blood 
pressure and a history of hypertension.  It also was noted 
that the Veteran was only on a low dose of Lisinopril for 
hypertension.  Dr. S. commented that the Veteran had mitral 
regurgitation for many years, worsening respiratory 
distress, and fatigue that was erroneously thought to be 
asthma, but had no cardiac evaluation including cardiac 
catherization.  Dr. S. believed that the VA physicians 
breached the standard of care, which led to congestive heart 
failure from mitral regurgitation at an irreversible level.

A Veterans Health Administration (VHA) opinion was obtained 
in March 2013.  The examiner stated that the cause of the 
Veteran's death was surgery, an outcome that was a foregone 
conclusion once the decision was made to repair his mitral 
valve in the setting of cardiomyopathy and an ejection 
fraction as low as 10 percent.  The underlying cardiac 
problem was idiopathic (or unknown) dilated cardiomyopathy.  
This, together with underlying lung disease, also caused 
pulmonary hypertension.  He further noted that 
cardiomyopathy caused the mitral valve regurgitation, rather 
than the reverse as suggested by Dr. S.  The examiner stated 
that the Veteran may have died in any case.  The care he 
received at VA from 1996 through 2005 was not responsible 
for his death.  He noted that if VA was to be faulted, it 
was that the Veteran should have been seen in December 2005 
in the medicine clinic when his wife called.  At that point, 
his post-viral cardiomyopathy would have been easier to 
diagnose.  If he had remained in the VA system at that 
point, then he may not have gone to the private hospital one 
week later, which would have prevented open heart surgery.  
However, there was a great likelihood that he would have 
died despite medical management, especially since heart 
transplantation was not an option given his schizophrenia 
and documented non-compliance.

A supplemental VHA opinion was obtained in May 2013.  The 
examiner clarified that the Veteran's cardiomyopathy and 
mitral valve regurgitation were not caused by a lack of 
appropriate care from the VA system.  Rather, his symptoms 
started with an upper respiratory tract infection and 
accelerated from there.  The examiner opined that the 
Veteran developed viral cardiomyopathy at that point, a 
condition caused by the respiratory infection.  He 
reiterated that the VA could be criticized for not bringing 
the Veteran in for an evaluation in the medicine clinic when 
his wife called in for oxygen due to shortness of breath in 
December 2005.  If he had been seen, the diagnosis of heart 
failure and mitral valve regurgitation would have been 
easier to make.  If he had been admitted for VA treatment at 
that point, he would not have sought private care and would 
not have undergone the surgery that ultimately caused his 
death.  However, the examiner reiterated that even if the 
Veteran had been admitted for treatment by VA, he more than 
likely would have still died.  The examiner also stated that 
whether the Veteran was compliant with his care instructions 
during the years he received VA treatment was not that 
important.  As stated, his conditions developed as a result 
of a respiratory infection in October or November 2005.  
Therefore, the earlier VA opinion was not correct in its 
assessment that the Veteran's lack of compliance caused the 
events in question.  Similarly, while the private physician 
claimed that the Veteran had severe mitral valve 
regurgitation for years, such a condition is one of the 
easiest murmurs to hear with a stethoscope, and no examiner 
in the records heard it.

Finally, an undated memorandum indicates that the appellant 
received a settlement under the Federal Tort Claims Act, 
which was executed in December 2009.  In the "remarks" 
section, the memorandum stated "negligent prescription of 
cardiac medications without adequate testing and examination 
resulted in worsening of untreated mitral valve 
regurgitation resulting in death."

C.  Analysis

Based on the evidence, DIC compensation under 38 U.S.C.A. 
§ 1151 is warranted.  The pertinent questions in this case 
are whether the Veteran died as a result of VA treatment, 
and whether the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing that treatment.

As noted above, there are several medical opinions 
addressing the nature of the Veteran's treatment and the 
circumstances of this death.  According to the U.S. Court of 
Appeals for Veterans Claims (Court), "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.

The VHA examiner stated that the Veteran's mitral valve 
regurgitation and viral cardiomyopathy were recent 
developments that followed his respiratory infection in 
October 2005, and that VA care administered up through that 
period was adequate.  However, the VHA examiner further 
noted that VA could be criticized for failing to bring the 
Veteran into the medicine clinic in December 2005.  Although 
he concluded that the Veteran more likely than not would 
have died even if appropriate treatment was administered, 
the opinion clearly stated that the failure to properly 
treat the Veteran at that time is what triggered the chain 
of events which led to him seeking private care and 
undergoing the surgery that caused his death.

In contrast, the December 2006 VA opinion stated that VA 
provided proper care to the Veteran from 1996 to 2006.  The 
examiner noted that there were no complaints of chest pain 
from 2002 to 2006, and a 2005 record noted that he did not 
complain of chest pain or use rescue nitroglycerin, and that 
his coronary artery disease was stable.  The examiner found 
that proper care was given but the Veteran did refuse some 
of the medical care that might have helped him.  However, 
the examiner did not directly address whether VA should have 
admitted the Veteran to the medicine clinic in December 
2005, and did not address the subsequent January 2006 
private treatment.

Because the rationale provided by the VHA examiner is more 
complete and directly addresses the December 2005 VA 
treatment and January 2006 hospitalization and surgery, the 
Board finds it to be more probative in addressing the nature 
and circumstances of the Veteran's medical treatment and 
death.  

The Board has also considered the Federal Tort Claims Act 
settlement reached with the appellant, as well as the 
November 2007 private opinion.  However, as the evidence is 
already in favor of a finding that negligent VA care 
proximately caused the Veteran's death, further analysis of 
this generally supportive evidence is not necessary.

 For these reasons, DIC compensation under 38 U.S.C.A. 
§ 1151 is warranted, and the appeal is granted.


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 for the 
Veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


